Citation Nr: 0819018	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for dysuria (claimed as 
burning on urination), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for memory loss, 
concentration problems and depression, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for bilateral ankle 
stiffness and pain, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for bilateral hand pain 
and swelling, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical and lumbar spine, to include as 
due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to an undiagnosed 
illness.

8.  Entitlement to an initial disability rating in excess of 
10 percent for diarrhea, claimed as due to an undiagnosed 
illness.

9.  Entitlement to an initial compensable rating for 
prostatorrhea (claimed as penile discharge with bowel 
movements).

10.  Entitlement to an initial disability rating in excess of 
10 percent for a right shoulder rotator cuff tear (previously 
diagnosed as tendonitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1974 to October 1975.  The veteran served on 
active duty with the Army National Guard from September 1990 
to July 1991 and during this period of service had duty in 
the Southwest Asia theater of operations (Persian Gulf War 
service) from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
disabilities which were later clarified as: a skin condition; 
dysuria; bilateral ankle stiffness and pain; bilateral hand 
pain and swelling; DJD of the cervical and lumbar spine; 
bilateral patellofemoral syndrome; and memory loss, 
concentration problems, and depression, all to include as due 
to an undiagnosed illness.  

A rating decision dated in January 2004 awarded service 
connection for diarrhea and assigned a 10 percent disability 
rating.  In March 2004, the veteran submitted a notice of 
disagreement (NOD) and was issued a statement of the case 
(SOC) in January 2008.  Though the RO did not certify this 
issue to the Board, the veteran's statement dated in March 
2008 shall be taken in lieu of the VA Form 9, thus perfecting 
the veteran's appeal on this issue.  The Board has 
jurisdiction to adjudicate this issue.

A rating decision dated in February 2008, awarded service 
connection for the veteran's claims of entitlement to 
prostatorrhea (assigning a noncompensable evaluation) and for 
a right shoulder rotator cuff tear (assigning a 10 percent 
disability rating).  The veteran subsequently submitted a NOD 
with these assignments.  The RO failed to issue the veteran a 
SOC.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a NOD is filed but a SOC has not been issued, 
the Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

The service connection claims were previously remanded to the 
Board in December 2003.  Such directives having been 
accomplished, these claims are again before the Board for 
adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for: 
bilateral ankle stiffness and pain; bilateral hand pain and 
swelling; DJD of the cervical and lumbar spine; and bilateral 
patellofemoral syndrome and the issues of entitlement to 
initial disability ratings in excess of 10 percent for 
diarrhea and right shoulder rotator cuff tear, and 
entitlement to an initial compensable rating for 
prostatorrhea, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia from November 1990 
to June 1991.

2.  The medical evidence of record indicates that veteran's 
diagnosed conditions of allergic dermatitis, dysuria and 
depression are less likely as not caused by or a result of an 
undiagnosed illness.

3.  A preponderance of the medical evidence indicates that 
the veteran has diagnoses of allergic dermatitis, dysuria and 
depression, including memory loss and concentration problems; 
these conditions are not the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  A skin condition, including as due to an undiagnosed 
illness, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Dysuria, including as due to an undiagnosed illness, was 
not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Depression, to include memory loss and concentration 
problems, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in April 2004 fully satisfied the duty to 
notify provisions for the first three elements, including 
appropriate notice under 38 C.F.R. § 3.317.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since (a) the VCAA was enacted 
during the course of the veteran's appeal, (b) he was 
subsequently provided adequate notice in April 2004, and was 
provided several months to respond with additional argument 
and evidence and (3) the claim was readjudicated and a SSOC 
was issued in January 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection decided 
herein, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain 
opinions as to whether his claimed conditions could be 
directly attributed to service or to an undiagnosed illness.  
The veteran's representative raises the issue of whether the 
veteran should be afforded a new VA mental disorders 
examination due to his inadequate efforts put forth during 
his 2000, 2005 and 2006 examinations.  The Board does not 
find this request persuasive, as the May 2005 VA examiner 
noted that subsequent measures were not likely to adequately 
reflect his current level of cognitive functioning.  Further 
examinations or opinions are not needed on the claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran claims he is entitled to service connection for a 
skin condition, dysuria and depression, including memory loss 
and concentration problems.  He contends, in substance, that 
his symptoms are related to his service in Southwest Asia 
during the Persian Gulf War.  In essence, he is claiming that 
his skin condition, dysuria and depression, including memory 
loss and concentration problems, are caused by an undiagnosed 
illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2007).  Because these issues involve similar facts and 
law, the Board will address all issues in a single analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2) (2007).  Signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).  This 
presumption, as will be explained more thoroughly below, is 
inapplicable to the veteran's claims because his various 
conditions have been diagnosed.

The veteran's service treatment records confirm that he was 
treated for complaints of burning on urination in June 1988.  
The veteran was diagnosed with cystitis (inflammation of the 
bladder.)  The first question that must be addressed is 
whether incurrence of a skin condition, dysuria and mental 
disorders were factually shown during service.  The Board 
concludes they were not.  Although the veteran was treated 
once for complaints of burning on urination, the problem 
fully resolved and did not result in prolonged or continuous 
treatment.  His periodic and separation examinations, 
moreover, are silent as to any chronic skin condition, 
dysuria or mental disorders.  His service medical records are 
simply devoid of any findings consistent with chronic 
disabilities.

As alluded to above, the provisions of 38 C.F.R. § 3.317 do 
not apply to the veteran's claimed conditions as each has 
been given a diagnosis and an etiology has been provided for 
each.  Thus, the Board will proceed to its analysis based on 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997), vacated on other grounds 
(Fed. Cir. Dec. 15, 2000).

Even if chronic conditions were not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has current 
disabilities related to service.  The Board concludes he does 
not.

Skin Condition

The medical evidence of record does not support the veteran's 
claim that his current skin condition is the result of his 
military service.  Shortly after returning from the Persian 
Gulf, the veteran was treated by Anthony F. Fransway, M.D., 
of the Mayo Clinic, in October 1992.  Dr. Fransway stated 
that the veteran had been seen in the Department of 
Dermatology for the problem of severe facial and upper body 
allergic contact dermatitis.  The veteran suffered a splash 
of a potentially irritating nature to the eye area, which 
caused apparently an irritant conjunctivitis and facial 
dermatitis.  His secondary allergic contact dermatitis 
resulted from the treatment of this difficulty.  Thus, it was 
concluded that although the original inciting agent was work-
related, the cause of the actual problem (allergic contact 
dermatitis) appeared to have stemmed from the treatment of 
this difficulty.  See private treatment record, Anthony F. 
Fransway, M.D., October 19, 1992.

The December 2000 VA dermatological examination report noted 
the veteran's claim that he first experienced problems with 
rashes shortly after returning from the Persian Gulf in 1992.  
The veteran produced photographs allegedly taken in 1992, 
showing a bright red, erythematous rash involving lower 
eyelids and the adjacent areas of cheeks.  The veteran 
essentially contended that his skin has been more sensitive 
since returning from the Persian Gulf.  Upon physical 
examination, there was no evidence of a rash on the face, 
buttocks, groin, right shoulder or left posterolateral lower 
leg.  The veteran did, however, have evidence of a barely 
visible, poorly marginated, slightly hyperpigmented, 
unhealing patch consistent with post-inflammatory 
hyperpigmentation at the site where he reported a history of 
a recent rash.  See VA examination report, December 15, 2000.

The examiner's impression was an intermittent recurring rash, 
currently not active.  The examiner was unable to make a 
specific diagnosis based on the veteran's history alone.  The 
veteran's history would support a diagnosis of some type of 
dermatitis, possibly contact in type.  Given the veteran's 
report of tendency towards flaring with use of various 
topical products (i.e. deodorants, aftershave, etc.) and the 
veteran's report that these rashes clear with the use of 
Triamcinolone, the etiology of the skin condition was 
unknown.  Id.

The May 2005 VA examination report noted the veteran's 
complaints of an allergic reaction during service.  This rash 
was primarily under his arms and was related to different 
varieties of soaps as well as deodorants.  After the rash, 
the veteran reported some blistering.  Upon physical 
examination, there was no evidence of a contact dermatitis or 
dermatitis of any kind.  See VA examination report, May 10, 
2005.

While the previous VA examinations did not describe the 
nature and etiology of the veteran's skin condition, the May 
2006 VA examination report noted the veteran's history of no 
skin problems prior to going to the Persian Gulf.  He 
reported skin problems approximately six months after 
returning from the Persian Gulf.  Since that time, he 
reported rashes on and off over varying parts of his body.  
He stated he usually used prescription creams for seven to 10 
days and the rashes went away.  Review of the veteran's 
medical records clearly documented the onset of the facial 
rash after a work-related incident six months after arriving 
back from the Middle East, when he was splashed in the face 
with some liquid while working at Farmstead Foods.  This 
event is also verified by the letter from the Mayo Clinic 
dated in October 1992.  From that time forward, he had 
extensive treatment for intermittent rashes.  He was also 
found to have multiple allergies and the facial allergic 
reaction was due to neomycin.  A skin biopsy showed sub-acute 
dermatitis.  It did not show any other disease process.  On 
varying occasions, it was opined that the veteran had contact 
allergies and on occasion a possible fungal infection of the 
groin.  Thus, the veteran has been diagnosed with a skin 
condition(s).

Upon physical examination, the veteran had normal skin.  No 
skin rashes were found in the groin or in the under arm area.  
Skin turgor was normal.  The veteran reported the last flare-
up was one month prior to the examination.  With regard to 
medical nexus, the examiner stated that based on the history 
and review of the medical records, it was clear that the 
veteran had contact dermatitis starting after treatment for a 
work-related accident in 1992 that was not related to his 
military service.  From that time forward he had ongoing 
intermittent skin rashes either consistent with contact 
dermatitis or possible fungal infection.  Neither of these 
conditions was related to the veteran's military service 
since they did not occur during the military service and 
there were no activities during service, which would increase 
the risk of the veteran developing these symptoms.  The 
examiner concluded, for the reasons articulated above, that 
the veteran's skin rashes are not related to service.  See VA 
examination report, May 1, 2006.  Thus, the veteran's claim 
fails under elements (2) and (3) of Hickson.

Dysuria

At the outset, the Board notes that the one reported incident 
of burning on urination in service was in 1988, prior to the 
veteran's deployment to the Persian Gulf.  As noted above, 
there were no further complaints during service.  The Board 
turns to the question of medical nexus.

During the November 2000 VA genitourinary examination, the 
veteran reported that he had experienced burning on the tip 
of his penis, which was later determined to be on the inside 
of the meatus, for the prior eight or nine years.  He stated 
he voided without trouble, but had occasional urgency.  He 
had no urethral discharge and no dysuria with voiding.  On 
physical examination, the penis and meatus were normal.  
There was nothing in the area of the meatus and it was not 
tender when pressed.  The urethra was negative on palpation 
and testes were normal in the scrotum.  The prostate was 
Grade 0 benign and the prostatic secretions contained no 
white cells.  The examiner diagnosed the veteran with 
prostatorrhea and meatal discomfort.  The examiner stated 
that the cause of the meatal discomfort was unknown.  See VA 
genitourinary examination, November 22, 2000.

During the May 2005 VA examination, the veteran reported 
continued complaints of constant burning and dysuria.  Upon 
physical examination, there was no flank tenderness, though 
there was a small inguinal hernia on the left side and 
possibly the start of an early inguinal hernia on the right.  
Digital rectal examination revealed a prostate that was 
somewhat enlarged and tender.  The veteran was given a 
consult to the Urology Service.  See VA examination report, 
May 10, 2005.

The May 2006 VA examination report noted the veteran's claim 
that burning on urination began approximately the same time 
as his skin rashes.  He stated he had burning at the tip of 
his penis all the time that would gradually get worse, until 
he required antibiotics.  He noted he mainly used Sulfa as 
other antibiotics did not work for him.  He stated he uses 
this antibiotic three to four times per year.  He reported no 
blood in the urine.  Review of the claims file noted the one 
episode of cystitis during service, treated without 
complications and with no further mention of symptoms with 
future complications while in service.  The examiner opined 
that the veteran's current condition could be physiological 
or associated with a chronic infection.  Whatever conditions 
exist, the examiner stated, they began six months after 
leaving the Middle East.  The examiner concluded that one 
incident of cystitis while in service did not increase the 
risk of either of these conditions.  The examiner stated that 
cystitis in service was a self-limited condition that 
resolved without incident.  See VA examination report, May 1, 
2006.

It was also opined that the burning inside the meatus of the 
penis could be associated with a chronic infection.  However, 
it must be considered that the burning starting when the 
veteran was splashed with chemicals in the groin.  While it 
is impossible to opine with certainty which condition 
contributed to his symptoms, the onset with the exposure to 
chemicals, the rashes beginning, the lack of exposure to 
sexually transmitted diseases and the behavior of ongoing 
burning without substantial change with urination and/or 
ejaculation made the exposure to the chemical the more likely 
cause of the burning, leading to mild underlying irritation 
of the mucus membrane of the meatus.  The examiner concluded 
that the onset of the symptoms of burning being delayed after 
returning from the Middle East and with no activity in the 
Middle East that is known to increase the risk of these 
symptoms and the rationale noted above, made these symptoms 
unlikely to be associated with the veteran's military service 
and more likely than not associated with activities that 
occurred after military service.  Id.  Thus, the veteran's 
claim fails under element (3) of Hickson.

Depression, including Memory and Concentration Problems

As noted above, there was no evidence of any mental disorders 
in service.  In November 2000, the veteran participated in a 
VA mental disorders examination.  The veteran's claims file, 
diagnostic interview, Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), neuropsychological screening consisting 
of selected subtests from the Wechsler Memory Scale-Revised, 
and selected subtests from the Wechsler Adult Intelligence 
Scale, third edition, were reviewed in conjunction with the 
examination.  It was noted that all tests given were 
standardized on a primarily Caucasian group, and as a result, 
may not reflect, or may be underestimations of the veteran's 
actual abilities/symptoms.  Test results, in combination with 
educational and occupational background, suggested that 
premorbid abilities probably fell in at least the low average 
to average range.  Relative to this estimated premorbid 
level, the veteran was not showing any decline in 
intellectual functioning. 

Results from the MMPI-2 were suggestive of an individual with 
extreme complaints of physical dysfunction that tend to be 
vague and nonspecific in nature.  Even in comparison to 
individuals who are currently being treated for medical 
issues in a hospital setting, his score was very high.  He 
expressed considerable tension and anxiety as well as 
depressed affect and although the overall pattern of results 
was valid, his presentation was suggestive of rather severe 
psychological distress.

The results from the cognitive testing in conjunction with 
the psychological testing were suggestive of short-term 
memory and attentional difficulties that were more likely 
resulting from the veteran's current psychological distress.  
That was not to say that the veteran was not having memory 
problems, but a reasonable explanation was that the problems 
noted currently on testing were exacerbated by his 
psychological condition.  His performance on memory testing 
in particular suggested that he was very distracted and was 
more consistent with the presentation of an individual who 
was depressed.  See VA examination report, November 22, 2000.

A clinical psychology consult in January 2001, noted the 
veteran attributed his memory disturbance and depressed mood 
to his Gulf War experience.  The examiner noted, however, 
there was no indication of any memory disturbance until 
recently.  See VA psychology consult, January 19, 2001.

The April 2005 VA neurological examination report concluded 
that the veteran's test results revealed significant declines 
in function from his performance in 2000 and were considered 
highly suspect in terms of providing a valid representation 
of the veteran's current level of cognitive functioning, 
particularly given the fact that he performed at levels lower 
than patients with dementia on two tests of effort.  As such, 
subsequent measures were not likely to have adequately 
reflected his current level of cognitive functioning.  The 
veteran was noted to be severely depressed.  The examiner 
concluded that the symptoms were not due to direct 
physiological effects of a substance and were not accounted 
for by bereavement.  As such, the veteran's memory could not 
be adequately judged as being permanent and stationary until 
the veteran received treatment for his depression.  See VA 
examination report, April 8, 2005.

In May 2006, a VA neurological examination diagnosed the 
veteran with major depression.  It was considered at least as 
likely as not that the veteran's cognitive problems shown on 
psychological testing were subsequent to his level of 
depression.  The examiner stated that the veteran's 
depression could not be directly connected to any service 
episode.  He seemed to have become depressed at his inability 
to get his former job back after his return from deployment.  
See VA examination report, May 2, 2006.  

The examiner also noted that the MMPI-2 was invalid as his F-
scale was significantly elevated.  His performance on testing 
suggested that he was able to read it and comprehend it 
adequately and was responding fairly consistently.  However, 
his presentation was suggestive of severe psychological 
distress and, in fact, he endorsed many psychiatric symptoms 
that even patients in an inpatient setting did not 
experience.  This pattern was referred to as a "fake-bad" 
profile and suggestive of someone who may be in significant 
distress and may be trying to get some help for his current 
problems.  On the test of memory malingering, the veteran's 
performance was suggestive of less than optimal effort.  Id.

The examiner concluded that in comparison with the veteran's 
previous testing in 2005, he displayed significant decline.  
His performance in 2006 was so poor that if this were his 
actual level of functioning, he would not be able to hold 
down the job that he was currently holding down, nor would he 
be able to live independently without substantial 
supervision.  It was noted extremely unlikely that the 
pattern of result seen had any connection whatsoever to the 
veteran's exposures in Iraq.  It appeared that he felt that 
he started having more problems when he returned from Iraq 
and was unable to return to his old job.  Id.  Thus, the 
veteran's claim fails under elements (1) and (3) of Hickson.

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that the veteran's 
conditions are related to service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
experiences after service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The aforementioned claims cannot be granted because the 
medical evidence does not relate them to an undiagnosed 
illness, or otherwise associate them with military service.  
See 38 U.S.C.A. §§ 1110, 1131, 1117 (a)(2) (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.303, 3.317(a)(2)(i) (2007).

ORDER

Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for dysuria (claimed as 
burning on urination), to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for memory loss, 
concentration problems and depression, to include as due to 
an undiagnosed illness, is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
of entitlement to service connection for: bilateral ankle 
stiffness and pain; bilateral hand pain and swelling; DJD of 
the cervical and lumbar spine; and bilateral patellofemoral 
syndrome and the claim of entitlement to an initial 
disability rating in excess of 10 percent disabling for 
diarrhea.

The RO/AMC should make all efforts to obtain any outstanding 
VA treatment records.

Regarding the veteran's service connection claims, in May 
2005, he participated in a VA examination.  The examiner 
diagnosed the veteran with diffuse arthralgias and myalgias: 
including neck pain; back pain; bilateral hand pain; 
bilateral ankle pain; bilateral knee pain; and right shoulder 
pain.  According to the MMPI-2 in January 2001, results were 
consistent with a fairly strong psychological component to 
his physical complaints.  His score was 92, considerably 
higher than medical patients with bonafide physical 
complaints, who generally obtain T-scores of about 60.  X-
rays of the veteran's hands, ankles and cervical spine were 
normal.  X-rays of the lumbosacral spine indicated very early 
degenerative disc disease (DDD) with marginal vertebral body 
spurring and preservation of disc space height, but was 
otherwise normal.  

The examiner concluded that it was unlikely that these 
conditions were due to injuries sustained while on active 
duty.  The examiner opined that the veteran's multiple pain 
complaints, diffuse arthralgias and myalgias, including 
bilateral hands, ankles, knees, neck and back, in the absence 
of physical findings to support these complaints, suggested 
the possibility of psychosomatization disorder.  The examiner 
noted that she would defer this issue to a psychiatrist or 
psychologist for further examination.

Though the May 2005 VA examiner determined that the veteran's 
aforementioned complaints were not directly related to 
service, there is some question as to whether these 
conditions are due to a mental condition that is the result 
of service.  As the examiner noted, she is not trained in 
mental health disorders and would defer these issues to an 
appropriate expert.  The Board concurs.  As the Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claim must be remanded for 
another VA examination.

Regarding the veteran's claim of entitlement to an initial 
disability rating in excess of 10 percent for diarrhea, the 
Board notes that he was not provided with a VA examination to 
determine the current nature and severity of his diarrhea.

The Board notes that neither the 2005 nor 2006 VA 
genitourinary examinations addressed the veteran's diarrhea, 
other than to state he suffered from it.  Additionally, it 
was noted that the veteran had previously undergone a 
sigmoidoscopy in 2000.  It was recommended that the veteran 
return for a follow-up in five years.  The May 2005 VA 
examiner noted that as the five year time period had passed, 
the veteran should be scheduled for a colonoscopy.  In 
September 2005, the veteran stated that he did not wish to 
undergo a colonoscopy.  It is unclear whether the veteran was 
aware that the colonoscopy played a role in his increased 
rating claim.  As such, the veteran must be scheduled for a 
new VA examination.  The RO/AMC should advise the veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
2005 to the present.  If these records 
are unavailable, this should be 
memorialized in the veteran's claims 
file.

2.  The veteran should be provided with 
VCAA notice of how to substantiate his 
claim for an initial increased 
disability rating for diarrhea.  
Specifically, the veteran must be 
informed that failure to report for any 
scheduled examination may result in the 
denial of his claim.  See 38 C.F.R. 
§ 3.655 (2007).

3.  After the receipt of any recently 
obtained VA treatment records or 
additional evidence submitted by the 
veteran, as indicated above, the veteran 
should be scheduled for:

(a)  A new VA mental disorders 
examination with an appropriate expert.  
The examiner should review pertinent 
documents in the claims file in 
conjunction with the examination and 
indicate this has been accomplished in 
the examination report.  The examiner 
should determine whether the veteran 
manifests a psychosomatization disorder.  

If so, the examiner must indicate 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current complaints of 
bilateral ankle stiffness and pain; 
bilateral hand pain and swelling; DJD 
of the cervical and lumbar spine; and 
bilateral patellofemoral syndrome, are 
the result of this determination.  

If the veteran's current complaints are 
related to a diagnosed mental disorder, 
is it at least as likely as not (50 
percent or greater likelihood) that this 
diagnosed mental disorder is either the 
result of a disease or injury in 
service?

In the alternative, if the examiner 
concludes that by history, physical 
examination and laboratory tests, the 
symptoms reported by the veteran 
concerning his hands, ankles, cervical 
spine, lumbar spine, and knees are not 
attributable to a known clinical 
diagnosis (i.e. is attributable to an 
"undiagnosed illness"), the examiner 
should provide an opinion as to (a) 
whether, in each case, there are 
verifiable signs and symptoms of a 
chronic disability (one lasting six 
months or more or one exhibiting 
intermittent periods of improvement or 
worsening over a six-month period) and 
(b) whether in each case it appears 
that the undiagnosed illness was not 
incurred during or as a result of 
Persian Gulf War service.  

A full rationale for all opinions 
should be provided.

Any additional examination deemed 
necessary should be scheduled.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

(b)  The veteran should also be scheduled 
for a VA genitourinary examination with 
an appropriate expert to determine the 
current severity of the veteran's 
service-connected diarrhea.

4.  Thereafter, the claims should be 
readjudicated.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  
If any claim is not granted, the veteran 
should be issued a supplemental SOC 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim(s).  The veteran and his 
representative then should be given 
appropriate time to respond.

5.  The AMC/RO must issue a SOC 
pertaining to the issues of initial 
increased disability ratings for 
prostatorrhea and a right rotator cuff 
tear.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the 
time in which to perfect an appeal.  
See Manlincon, supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


